               Case 1:19-cv-02875-CCB Document 29 Filed 02/17/21 Page 1 of 2
                                                                         U.S. Department of Justice
                                                                         United States Attorney
                                                                         District of Maryland
                                                                         Southern Division

 Rebecca Koch                              Mailing Address:                   Office Location:           DIRECT: 301-344-4233
 Assistant United States Attorney          6500 Cherrywood Lane, Suite 200    6406 Ivy Lane, 8th Floor     MAIN: 301-344-4433
 Rebecca.Koch@usdoj.gov                    Greenbelt, MD 20770-1249           Greenbelt, MD 20770-1249      FAX: 301-344-4516




                                                                         February 17, 2021



  Via CM/ECF

  The Honorable Catherine C. Blake
  United States District Judge
  United States Courthouse
  101 West Lombard Street
  Baltimore, Maryland 21201

                       Re:          Terri G. Ocampo v. Louis DeJoy
                                    Civil No: CCB-19-2875


     Dear Judge Blake,

          Pursuant to your February 5, 2021 Correspondence and form scheduling order (ECF No.
  28), counsel for Plaintiff and counsel of Louis DeJoy 1 corresponded via telephone on February 17,
  2021, and provide the following information:

I.      Early Settlement/ADR Conference

            The Parties do not wish to pursue an early settlement conference/ADR conference as this
  time.



  1
   A civil action only may be brought against “the head of the department, agency, or unit . . .” 42
 U.S.C. § 2000e-16(c). In this case, the action was brought originally against Megan Brennan, then
 the Postmaster General for the United States Postal Service. Louis DeJoy took office as the
 Postmaster General on June 15, 2020. Federal Rule of Civil Procedure 25(d) provides that “[a]n
 action does not abate when a public officer who is a party in an official capacity…otherwise ceases
 to hold office while the action is pending. The officer’s successor is automatically substituted as
 a party. Later proceedings should be in the substituted party’s name….” Fed. R. Civ. P. 25.
 Pursuant to Rule 25(d), Louis DeJoy should be substituted as the official capacity defendant in this
 action, in place of Megan Brennan.
             Case 1:19-cv-02875-CCB Document 29 Filed 02/17/21 Page 2 of 2



 II.   Electronically Stored Information

             The Parties do not anticipate the need for discovery of electronically stored information
    in this action.

III.   Deadlines

           The Parties propose a slight modification to the dates in the Scheduling Order as set forth
    in Exhibit 1.

IV.    Expert Discovery

        The Parties do not anticipate a need to defer expert discovery until after resolution of
   summary judgment motions.

 V.    United States Magistrate Judge

           The Parties do not consent to proceed before a United States Magistrate Judge.

VI.    Deposition Hours

           The Parties believe that 25 hours for depositions of fact witnesses is sufficient.



                                                          Very truly yours,

                                                          Jonathan Lenzner
                                                          Acting United States Attorney

                                                                    /s/
                                                          Rebecca A. Koch
                                                          Assistant United States Attorney
